Citation Nr: 1117329	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-37 413	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to February 8, 2010, and 50 percent from that date.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Philadelphia, Pennsylvania RO which granted service connection for PTSD rated 30 percent, effective March 22, 2004.  An interim (February 2010) rating decision increased the rating to 50 percent, effective February 8, 2010.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  The Veteran continues to appeal the ratings assigned for both "stages".  [The rating decision on appeal also assigned a 100 percent (temporary total for hospitalization) rating for the period from January 5, 2005 until March 1, 2005, and that period of time is not for consideration herein.]

The matters of the ratings for hearing loss and tinnitus are raised by the record (see Veteran's June 2010 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The matter of entitlement to a rating in excess of 50 percent for PTSD from January 27, 2010 is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Throughout prior to January 27, 2010, the Veteran's PTSD is shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; prior to January 27, 2010 occupational and social impairment with deficiencies in most areas due to PTSD symptoms was not shown.

CONCLUSION OF LAW

A 50 percent rating is warranted for the Veteran's PTSD throughout the appeal period prior to January 27, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the January 2007 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2007 statement of the case (SOC) properly provided notice on the "downstream" issue of entitlement to an increased rating (i.e., the generic type notice required in claims for increase; see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)), and an April 2010 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).

The Veteran's pertinent treatment records and Social Security Administration (SSA) records are associated with his voluminous claims file.  The RO arranged for VA examinations in November 2006, February 2008, and February 2010.  The Board finds the examinations are adequate for rating the Veteran's PTSD prior to January 27, 2010, as the reports reflect familiarity with the Veteran's psychiatric history and note his complaints, and mental status examinations include all findings necessary for a determination as to the rating(s) warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence pertaining to the period prior to January 27, 2010 that remains outstanding.  VA's duty to assist is also met (as to the matter being addressed on the merits).  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

PTSD is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On April 2004 VA intake evaluation, the Veteran reported having nightmares twice per week and otherwise mostly staying awake.  He reported frequent arguments with his wife and harsh treatment of his teenage son.  He avoided war coverage in the news, and reported he had no patience and had verbal outbursts.  He endorsed symptoms of repeated and disturbing memories, feeling distant from other people, and vigilance with a sense of needing to be on guard to protect himself.  On mental status examination, he was tearful during much of the interview and was "obviously depressed", according to the examiner.  He had normal thoughts, insight and judgment.  The diagnosis was PTSD, severe, and a GAF score of 45 was assigned.  

On June 2004 VA treatment, the Veteran reported experiencing stress with anxiety, irritability, and quickness to anger.  He reported intrusive memories of Vietnam and intense feelings of guilt.  On mental status examination, he was pleasant, cooperative, and made good eye contact.  Speech was articulate, goal directed and spontaneous.  Affect was constricted, and mood was moderately anxious, depressed, and tearful at times.  He reported being distressed at the intensity of his feelings, his irritability, and his limited capacity to experience pleasure.  There was no evidence of danger to himself or others.  Insight and judgment were good.  A recent GAF score of 45 was noted.  

In a July 2004 examination for the State of New Jersey Department of Labor and Workforce Development, Division of Disability Determination Services, the Veteran reported undergoing mental health treatment since 1998.  The Veteran related in an anxious manner.  He reported having problems with detailed instructions but could generally comprehend and follow simple instructions.  The examiner noted the Veteran showed no problems with instructions during the examination and could focus on the topic of conversation without difficulty.  On mental status examination, his psychomotor activity showed some agitation and he had limited eye contact at times.  Attitude was cooperative and there were no involuntary movements.  Stream of conversation showed diminished rate, and rate was often slowed and blocked.  Spontaneity and volume of conversation were normal.  Speech was goal directed and there was no presence of a thought disorder.  Tangentiality was not present.  He reported having some impulse control problems with his anger.  He denied suicidal ideation or intent.  He reported being depressed and having difficulty maintaining sleep.  Affect showed constriction and excessive intensity and was appropriate to content of thought.  He reported no auditory hallucinations; he did report seeing some visual hallucinations at times but they were mere shadows in his visual field and the examiner doubted whether they were visual hallucinations.  The Veteran showed no obsessive compulsive problems.  Long term memory was unimpaired as measured by self report and how he reported his history.  He described his short term memory as "forgetful"; immediate retention and recall were poor on testing.  His social judgment was impaired by his anger, which was noted to be part of his PTSD; his test judgment was average.  His abstract reasoning ability was above average.  The examiner opined that the Veteran's PTSD seemed chronic but could go into better remission with continued treatment.  His social and occupational limitations were attributed to both physical status and mental status.  The severity of his emotional problems was found to be moderate to severe.  The diagnoses included chronic PTSD, moderate recurrent major depressive disorder, and alcohol dependence in sustained full remission.  

On September 2004 SSA evaluation, the Veteran complained of forgetfulness yet upon testing showed that he was able to retain and execute simple one, two, and three step directions.  Testing indicated that the Veteran might not have been able to reliably focus his attention and concentrate for sustained periods on work related tasks.  His social adaptation was noted to be compromised by his anger.  He reported that interpersonal problems resulted in his being laid off from his last job.  The examiner noted that he appeared unpredictable in his response to interpersonal stress.  The examiner noted that the Veteran was likely to experience social problems under stress on a job, and his capacity for sustained active concentration was tenuous.  It was noted that he lacked the functional capacity to adapt, relate, and respond productively to a job.
The Veteran was hospitalized for psychiatric treatment from January 5, 2005 to February 23, 2005.  [As was noted above, a 100 percent rating has been assigned for that period of time, and it is not for consideration herein.]  

VA treatment records from March 2005 through October 2006 show stable symptomatology largely similar to that reflected in the 2004 treatment records and examinations.

On November 2006 VA psychiatric evaluation, the Veteran reported he avoided TV and newspapers as they were reminders of war.  He reported being easily distracted and feeling he had no meaning in life.  He reported being depressed and anxious much of the time, and the examiner noted he was quite anxious and depressed about his life as a result of his experiences in the Vietnam War.  He reported intrusive memories of traumatic Vietnam experiences every day.  He reported anger, quickness to anger, and irritability, though he reported having less range than he used to after many years of therapy and medication.  He reported feelings of guilt due to the deaths of two men in service, as well as anxiety about these memories.  He was noted to go "into a daze" at times.  He reported a limited capacity to experience pleasure.  He isolated himself, preferring to stay alone and finding it easier to avoid anger and confrontation that way.  He reported not having many friends but having some acquaintances and finding support from his wife and children.  He reported night sweats and getting approximately 5 or 6 hours of sleep per night, with medication.  He reported having nightmares approximately 3 times per week.  The examiner noted that the Veteran had been in therapy for 8 years, had not had any remissions, and remained with symptoms of depression, anxiety, and PTSD.  He was noted to have stabilized and made an adjustment by isolating and withdrawing, and his adjustment was stable.  

On mental status examination, there was no obvious impairment of thought processes or communication, but there were some thoughts of the Veteran's religiosity nearing into hearing the voice of God occasionally, and occasionally hearing bad voices telling him to do things.  The examiner noted this was in the background and not a primary issue, as there was some withdrawal and unawareness of all that was going on in terms of present and current events.  The diagnoses were PTSD, moderate to severe, with a GAF score of 47; and depressive disorder secondary to general medical condition, with a GAF score of 49.  The examiner noted the Veteran's functional impairment in being isolated and withdrawing from others 

In a February 2008 VA treatment letter, it was noted that the Veteran was under the care of a psychiatrist, and he had been attending group and individual therapy.  The social worker who authored the letter noted that the Veteran "has always been considered unemployable because of his PTSD", noting that the Veteran's condition was thought to be so bad when he was working for Verizon that he was isolated and placed in a building by himself.

On February 2008 VA psychiatric examination, the Veteran reported that he continued to have all of his PTSD symptoms as well as an increase in anxiety, insomnia, dreams related to combat, flashbacks, and mood symptoms.  He reported daily intrusive memories of Vietnam and nightmares of Vietnam approximately five nights per week on average.  He reported persistent night sweats and very restless sleeping.  He reported an irregular pattern of flashbacks related to Vietnam.  He had a continued reduced interest in significant social activities, feeling uncomfortable around large numbers of people and avoiding crowds.  He felt his overall level of social activity had remained the same since his last examination.  He reported going to dinner regularly with his wife, maintaining contact with his family, and intending to pursue his hobby of fishing which had dropped off in prior years.  He reported chronic insomnia with difficulty falling asleep and staying asleep.  He reported a history of irritability and a low frustration threshold.  He reported hypervigilance, manifested by checking his house for security multiple times per evening, and an exaggerated startle reflex.  He reported that his mood symptoms had worsened, that his mood was almost always low and he had a persistent low level of energy, decreased appetite, and thoughts of suicide.  He reported feeling anxious and upset most of the time due to constantly thinking and hearing about the wars in Iraq and Afghanistan, the news of which triggered thoughts of his own war experiences.  He reported being married for 35 years.  He denied having significant problems related to work when he was employed prior to 2002.

On mental status examination, he was very informative and friendly and neatly dressed.  Speech was clear and of normal content and rate.  He had no problems carrying out his activities of daily living.  His memory was normal for remote and recent events.  His intellectual and cognitive functions were in the normal range.  He had a visible tremor of his hands, characteristic of Parkinson's disease.  His mood was low and a dominant aspect of his presentation.  Affect was sad.  His level of anxiety was high.  He had no history of inappropriate behavior.  He had brief unpredicted thoughts of suicide unassociated with a plan; he had no homicidal thoughts.  He had a long history of chronic insomnia with difficulty initiating and maintaining sleep, which was associated with recurrent dreams related to Vietnam as well as night sweats.  He reported a variable appetite mainly in the poor range.  He reported a long history of feeling low energy and decreased motivation as well as a persistent high level of irritability.  Insight and judgment were excellent.  The examiner noted that the Veteran was receiving continuous mental health treatment, including with psychiatric medications, and opined that the Veteran had intense symptoms related to re-experiencing the stressor and symptoms of increased arousal, and mild unchanged symptoms related to avoidance behaviors, for a rating of severe PTSD.  The examiner also found that the Veteran had a full complement of depressive symptoms secondary to PTSD that fulfilled the criteria for major depressive disorder, of moderate intensity.  The examiner opined that the Veteran's overall clinical status was significantly worse in comparison to the 2004 examination, mainly as a consequence of an increase in intensity of PTSD symptoms and mood symptoms, and a strong reaction of anxiety and tension to Iraqi casualty reports in the news.  The examiner noted that the Veteran was able to carry out all of his normal daily activities and did not complain that his psychiatric symptoms interfered with employment when he last worked in 2002.  The examiner noted that the Veteran had continued to maintain a low level of socialization without significant change since the 2004 examination.  The examiner noted no impairment of thought process or communication.  A GAF score of 47 was assigned.

On March 2008 VA treatment, the Veteran reported increasing difficulty with nightmares, which was attributed to the upcoming anniversary of two of his combat stressor events.  
On June 2008 VA treatment, the Veteran reported often experiencing intrusive memories of Vietnam as well as nightmares.  He reported avoiding exposure to news of the war in Iraq, which triggered memories of Vietnam.  He reported an increase in sleep problems, for which he requested a sleep aid.  He felt that his psychiatric medications were helpful.  On mental status examination, he was pleasant and cooperative with good eye contact.  Speech was articulate, goal directed and spontaneous.  Affect was constricted and mood was anxious and apprehensive.  There was no evidence of being a danger to himself or to others.  Insight and judgment were good.  A recently assigned GAF score of 55 was noted.

On November 2008 VA treatment, the Veteran reported feeling depressed 2 to 4 days out of the week for part of the day and being able to distract himself.  He reported enjoying life "at times".  He reported low energy, "okay" concentration, poor appetite, and "fine" memory.  He reported getting 4 to 5 hours of sleep per night, with difficulty falling asleep and not feeling refreshed.  He reported a history of hearing voices and seeing things.  He reported a history of infrequent anxiety attacks lasting 15 minutes.  He reported a fear of crowds.  He reported flashbacks once every week or two weeks and nightmares sometimes every day.  He reported being hypervigilant and startling easily.  He reported waking up with night sweats once per month.  He denied having any hobbies.  He reported being married for over 30 years.  On mental status examination, he was pleasant and cooperative with good eye contact.  Speech was articulate, goal directed, and spontaneous.  Affect was constricted and mood was anxious and apprehensive.  There was no evidence of being a danger to himself or others.  Insight and judgment were good.  The impression was significant PTSD.  The diagnoses included alcohol and marijuana abuse in full remission, PTSD, panic disorder with agoraphobia, insomnia, and dysthymia.  A GAF score of 45 was assigned.

On February 2009 VA treatment, the Veteran reported feeling depressed two days per week for part of the day and was able to distract himself.  He reported not enjoying life as much as he thought he would, having somewhat low energy, "off and on" concentration with occasions of forgetting where he is, mediocre appetite, and "okay" memory.  He reported getting 5 to 6 hours of sleep per night and not feeling rested.  He reported a history of hearing voices and seeing things.  He reported a history of infrequent anxiety attacks lasting 15 minutes.  He reported a fear of crowds.  He reported flashbacks twice per week, nightmares two to three times per week, as well as hypervigilance and startling easily.  On mental status examination, hygiene and grooming were excellent, and behavior was cooperative, friendly, very likeable, polite, and sincere.  Speech was normal in rate and volume.  Eye contact was good.  Thought process contained no tangents and thought content included no hallucinations, delusions, or suicidal or homicidal ideations.  Insight and judgment were good.  Mood was tired and affect was euthymic.  The impression was of significant PTSD, the diagnoses were the same as listed in November 2008 with the addition of a history of memory problems, and a GAF score of 46 was assigned.

On April 2009 VA treatment, the Veteran reported feeling depressed 2 to 3 days out of the week for part of the day, though he was able to distract himself.  He reported enjoying life "not as much as I thought I would".  He reported "low" energy, concentration that was "not that great sometimes", "poor" appetite, and memory that was "[for the] most part" intact.  He reported getting 6 to 8 hours of sleep per night on average, with problems staying asleep.  He reported a history of hearing voices and seeing things.  He reported flashbacks of Vietnam twice per week and nightmares once to twice per week.  He reported being hypervigilant and startling easily.  He reported waking up with night sweats once per month.  On mental status examination, he had excellent hygiene and grooming, and his behavior was cooperative, friendly, very likeable, polite, and sincere.  Speech was normal in rate and volume and eye contact was god.  Thought process contained no tangents, and thought content included no hallucinations, delusions, or suicidal or homicidal ideations.  Insight and judgment were good.  Mood was "tired" and affect was euthymic.  The diagnoses were the same as listed in February 2009.  A GAF score of 46 was assigned.

On August 2009 VA treatment, the Veteran reported feeling depressed every day of the week for part of the day though he was able to distract himself.  He reported "I guess I am" regarding enjoyment of daily life.  He reported "low" energy, concentration that "seems to be okay", "poor" appetite" and "fine" memory.  He reported getting 6 hours of sleep per night on average and feeling "somewhat" rested in the morning; he reported having difficulty staying asleep.  He reported flashbacks of Vietnam approximately twice per week and nightmares once to twice per week.  He reported being hypervigilant and startling easily.  He reported a history of substance abuse.  He reported waking up with night sweats once per month.  On mental status examination, he had excellent hygiene and grooming.  His behavior was cooperative, friendly, very likeable, polite, and sincere.  Speech was normal in rate and volume, and eye contact was good.  Thought process contained no tangents, and thought content contained no hallucinations, delusions, or suicidal or homicidal ideations.  Insight and judgment were good, mood was "fine" and affect was euthymic.  The impression was significant PTSD.  The treating physician noted a history of memory problems with an unclear diagnosis.  The diagnoses included alcohol and marijuana abuse in full sustained remission, PTSD, panic disorder with agoraphobia, insomnia, dysthymia, and Parkinson's disease.  A GAF score of 45 was assigned.

On November 2009 VA treatment, the Veteran reported not sleeping well due to nightmares.  He reported feeling depressed every day of the week for part of the day but was able to distract himself.  He reported having "low" energy, "sporadic" concentration, "lousy" appetite", memory that "seems like it is okay", and replied "I guess I am" when asked if he was enjoying life.  He reported getting 5 to 6 hours of sleep on average and feeling mostly rested in the morning, despite problems staying asleep.  He reported flashbacks of Vietnam twice per week, nightmares once to twice per week, and night sweats once per month.  He reported being hypervigilant and startling easily.  On mental status examination, he had excellent hygiene and grooming, and his behavior was cooperative, friendly, very likeable, polite and sincere.  Speech was normal in rate and volume.  Eye contact was good.  Thought process contained no tangents, and thought content contained no hallucinations, delusions, or suicidal or homicidal ideations.  Insight and judgment were both good.  Mood was "a little depressed" and affect was euthymic.  The diagnoses and assigned GAF score were the same as in August 2009. 

In a January 27, 2010 private treatment record, it was noted that the Veteran's emotional condition had become increasingly more severe in recent years.  He was noted to have been married for 37 years, with two grown children.  He showed a great deal of anxiety when describing his Vietnam experiences, and his emotional state was reflected in his constant fatigue and irritation.  It was noted that negative feelings the Veteran had tried to deny or suppress during combat in service, including anger, feeling "hollow", survivor's guilt, and isolation by distancing himself from others, had often surfaced during therapy.  He reported nightmares about his combat experiences.  He reported that his social relationships continued to reflect his social isolation, which was a detriment to his social life and family life and had made employment very difficult for him.  His symptoms included unpredictable outbursts of rage, sudden flashbacks to events in Vietnam, sleep interruption and nightmares, social withdrawal, unpredictable emotional outbursts followed by a period of depression, "hyperstartlization", and isolation from virtually all social relationships.  The symptoms were noted to have been an impediment to the Veteran's social life and employability.  The examining psychologist noted that the Veteran's emotional pain appeared to cause him physical pain as well.  The Veteran also reported periods of mental confusion when he was momentarily uncertain of where he was and what he was doing.  He reported that his occasional daydreams may involve efforts to resolve the conflicts that triggered his emotional distress.  He reported suicidal thoughts without a plan.  The therapist noted short-term memory loss and attention deficit, which appeared to be the result of extreme anxiety.  Sudden and unpredictable outbursts of rage were noted to complicate the Veteran's relationships with those around him.  The examining psychologist diagnosed chronic severe PTSD and assigned a GAF score of 39.

On February 2010 VA examination, the Veteran reported that some of his symptoms had remained the same since the July 2008 VA examination while others had worsened.  He reported that he re-experienced traumatic events from Vietnam with recurrent distressing recollections, distressing dreams, and feeling as if the traumatic events were recurring.  He reported that the distressing recollections varied from once per week to daily, and the thoughts had become more frequent and more disturbing in the previous two years with coverage of the war in Iraq; the nightmares occurred two to three times per week and had also increased in intensity in the previous two years.  He sometimes felt as if a traumatic event were recurring, most often upon first awakening; this was a new symptom that had begun about two years earlier and occurred once to twice per month.  In response to the recurring memories, he reported having psychological distress in the form of depression, anger and anxiety, as well as physiological reactivity in the form of sweating, increased heart rate, and muscle tension and pain; the Veteran and his wife reported that these physiological and psychological responses had worsened in the previous two years.  He reported avoiding thoughts, feelings and conversations associated with the traumatic events, as well as activities and places that arouse recollections of the trauma such as crowds and fireworks, which had not changed since the last examination.  He reported having lost interest in hobbies he used to enjoy.  He reported feelings of detachment and estrangement from others and not having many friends.  He reported a restricted range of affect.  He reported symptoms of increased arousal, including difficulty falling asleep, increased irritability since the last examination, and outbursts of anger two to four times per month.  He reported difficulty concentrating, which had worsened with time, including a recent incident in which he got lost because he could not remember where he was going or concentrate on the directions.  He reported hypervigilance and exaggerated startle response, which were the same as the last examination.  The examiner summarized that the Veteran had experienced a significant increase in severity and frequency of some PTSD symptoms since the last VA examination in 2008, while other symptoms had remained constant.  The Veteran reported being in individual therapy, group therapy, and psychiatric care for several years.  

The February 2010 VA examiner noted that the Veteran's PTSD significantly interfered with his employment at Verizon until the job ended in 2002, and opined that the PTSD symptoms would limit what the Veteran can do now due to anxiety about working with other people.  The Veteran noted that his social functioning had worsened since the last examination, as he had become less interested in social relationships which had a negative impact on his relationship with his wife.  He felt his irritability had impacted his relationship with his two grown children.  The Veteran reported being highly isolated in terms of social relationships and had no close friendships.  He reported that the social isolation had worsened as well as any interest in old hobbies.  The examiner opined that the impairment on social relationships and social functioning had increased significantly since the last VA examination in 2008.  

On mental status examination, there was some impairment noted in thought process including occasionally hearing noises or seeing quick movements in his peripheral vision which he knows others do not hear or see.  He reported occasionally hearing whispering voices that he knows are not real, which the examiner opined seemed more in line with the Veteran's symptoms of re-experiencing rather than other types of hallucination.  The examiner otherwise found clear communication and thought process, with intact concentration and memory.  Observable affect was flat, but the Veteran denied current suicidal or homicidal ideation.  He noted having been suicidal in the past but no longer, due to medication.

The diagnoses included chronic PTSD, major depressive disorder secondary to PTSD, and alcohol abuse in remission.  The examiner noted that, while the PTSD symptoms had been apparent since the Veteran's return from Vietnam, his depressive symptoms seemed to have begun in the previous couple of years.  A GAF score of 54 was assigned.

At the February 2011 Travel Board hearing the Veteran's testimony pertained primarily to the current status of his PTSD (which is addressed in the remand below).  He described a long-standing agoraphobia.

At the outset of the analysis the Board notes that the record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (alcohol abuse, now in remission and major depression/depressive disorder) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case no examiner has distinguished symptoms due to the Veteran's PTSD from those due to co-existing and nonservice-connected psychiatric disability (although a November 2006 examiner assigned (without any detailed explanation) a separate GAF score for depressive disorder).  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

Furthermore, throughout, various Global Assessment of Functioning (GAF) scores have been assigned for the Veteran's PTSD and other psychiatric disabilities.  The Board notes that scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

On longitudinal review of the record the Board finds that throughout the pendency of this claim/appeal the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity and that prior to January 27, 2010 PTSD symptoms were not shown to be productive of deficiencies in most areas.  

Significantly, throughout the appeal period the Veteran has been unemployed and under continuous ongoing treatment for his PTSD.  While many of the symptoms associated with a 50 percent rating (such as flattened affect, speech disturbances, difficulty understanding commands, impaired judgment, etc.) were not shown, the Veteran throughout has been shown to have mood (depression) and motivation disturbances.   The GAF scores assigned (predominantly in the 40's) reflect serious symptoms (consistent with a finding of occupational impairment with reduced reliability and productivity).   Consequently, the Board finds that a 50 percent rating for PTSD is warranted for the entire period under consideration.  

However, the record does not reflect that at any time prior to January 27, 2010 (the report of a private evaluation) the Veteran's PTSD was manifested by symptoms productive of occupational impairment with deficiencies in most areas.  While deficiencies as to work and mood are shown, deficiencies as to family relations, judgment, thinking are not.  The Veteran has been long-married, in a supportive relationship with wife and children (see, e.g., November 2006 examination report).  Examinations and treatment records during the period of time under consideration do not show suicidal ideation, obsessional rituals which interfere with normal activities, speech disturbances, near-continuous panic [In testimony on that point the Veteran cited to his avoidance of malls.  The Board observes that panic is defined as acute, extreme anxiety with disorganization of personality and function.  See Dorland's Illustrated Medical Dictionary, 31st Ed. (2007) p. 1389.  What he describes is preventative measures for panic/agoraphobia, not near-continuous panic.], spatial disorientation, neglect of appearance or hygiene (he is regularly described as neatly-groomed).  Notably, the Veteran's own descriptions of his functioning during the period prior to January 27, 2010 do not present a disability picture of a gravity consistent with a 70 percent rating.  At times it was variously noted that he dined out regularly with his wife and fished (February 2008 examination), and that he was enjoying life (in November 2009).  The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his PTSD symptoms.  They do not reflect the level of impairment associated with a 70 percent rating.  

The overall record does not show that the schedular criteria for a 70 percent rating were met or approximated at any time prior to January 27, 2010.  Furthermore, inasmuch as the record does not show PTSD symptoms or impairment not encompassed by the schedular criteria, those criteria are not inadequate, and referral of the matter of entitlement to an extraschdular rating (prior to the assignment of a TDIU rating) is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a September 2008 rating decision assigned the Veteran a TDIU rating and an effective date for the award.  The Veteran did not appeal that determination, and it is final.  Consequently, the matter of entitlement to TDIU is not before the Board.


ORDER

A 50 percent rating for the Veteran's PTSD is granted for the entire period from the award of service connection until February 8, 2010.

A rating in excess of 50 percent for PTSD is denied for the period prior to January 27, 2010.  


REMAND

The Board finds that further development of the evidentiary record is necessary to properly address the matter of entitlement to a rating in excess of 50 percent for PTSD from January 27, 2010 (when a private provider reported increasing disability).  

Specifically, the Veteran submitted new medical evidence from January 2011 in support of his contention that this disability has worsened since his most recent VA psychiatric examination in February 2010.  He also testified in the February 2011 Travel Board hearing that his disability had worsened.  Inasmuch as the report of the last VA examination is now moderately dated (and because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination is necessary to assess the current severity of his psychiatric disability.   

Furthermore, records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, are likely to contain pertinent information, and must be secured.  Likewise, any updated private treatment records would be pertinent evidence, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for psychiatric disability since January 2010.  The Veteran should also be asked to specify whether he received any private treatment or evaluation for psychiatric disability during that time, and to provide releases for records of any such treatment or evaluation (which the RO should then obtain for association with his claims file). 

2.  The RO should then arrange for a psychiatric examination of the Veteran to assess the current severity of his PTSD.  His claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 50 percent.  The examiner must explain the rationale for all opinions offered.

3.  The RO should then re-adjudicate the matter of the Veteran's entitlement to a schedular rating in excess of 50 percent for his PTSD from January 27, 2010.  If it is denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


